Citation Nr: 0931556	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  02-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a right shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a left shoulder disorder.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a right knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a left knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a deviated nasal septum.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for additional low back 
disability and an increased evaluation for low back syndrome, 
status post laminectomy and fusion, currently rated as 40 
percent disabling

8.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
disability.

9.  Entitlement to service connection for urinary 
incontinence, including as secondary to service-connected 
disability.

10.  Entitlement to service connection for left foot neuroma.

11.  Entitlement to service connection for cold injury to 
both hands.
.
12.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling; and an effective 
date earlier than March 16, 2008, for a 10 percent rating for 
hemorrhoids.

13.  Entitlement to an increased (compensable) evaluation for 
residuals, fracture, right 5th metacarpal.

14.  Entitlement to an increased evaluation for surgical 
scar, right iliac crest, currently evaluated as 10 percent 
disabling.
 
15.  Entitlement to an increased (compensable) evaluation for 
stress fracture, right leg.

16.  Entitlement to an increased (compensable) evaluation for 
dermatitis.

17.  Entitlement to an effective date earlier than November 
6, 2002, for service connection for a respiratory disorder 
characterized as sinusitis.

18.  Entitlement to earlier effective dates for service 
connection and ratings for foot disabilities including 
calluses and corns.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to January 
1988.  He was born in 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In part due to actions that have taken place during the 
current appeal, service connection is in effect as follows:  
major depressive disorder, currently rated as 70 percent 
disabling; low back syndrome, status post laminectomy and 
fusion, rated at 40 percent; bowel incontinence, rated at 30 
percent; dry eyes, rated at 10 percent; right foot injury, 
5th metatarsal, rated at 10 percent; left foot injury, 5th 
metatarsal, rated at 10 percent; sinusitis, rated at 10 
percent; painful corns and calluses, right foot, rated at 10 
percent; painful corns and calluses, left foot, rated at 10 
percent; surgical scar, residual of bone graft, right iliac 
crest, rated at 10 percent; hemorrhoids, rated at 10 percent; 
and residuals, fracture, 5th metacarpal, right hand; stress 
fracture of the right leg; chronic hand dermatitis; and 
tonsillectomy associated with sinusitis, each rated at 0 
percent. 

Based upon the above-listed conditions, their dates of 
service connection, and their increased disability 
evaluations, the Veteran's combined service-connected 
disability rating has been increased, from 70 percent to 80 
percent in June 2002, to 90 percent in May 2004, and to 100 
percent in March 2008.  In addition to his present 100 
percent schedular rating, the Veteran has been found to have 
basic eligibility for Chapter 35 educational assistance 
benefits. 

The current appellate issues are as shown on the first two 
pages of this decision, and include earlier effective dates 
only as indicated and discernible from the record, including 
clarifications at the hearing by the Veteran and his 
representative.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in October 
2008; a transcript (Tr.) is of record.

Issues ## 6, 7, 10, 11, 16, and 18 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the Veteran.  


FINDINGS OF FACT

1.  In a decision issued in September 1990, the Board denied 
service connection for right and left shoulder disorders, 
right and left knee disorders, and a deviated nasal septum; 
that decision was final, and was not appealed.

2.  The additional evidence added to the record since the 
1990 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claims for service 
connection for these knee, shoulder, and/or septal disorders, 
and does not raise a reasonable possibility of substantiating 
those claims.

3.  The competent and probative evidence of record 
preponderates in favor of finding that the Veteran's erectile 
dysfunction is at least in part due to service-connected 
disabilities.

4.  The competent and probative evidence of record 
preponderates in favor of finding that the Veteran's urinary 
incontinence is at least in part due to service-connected 
disabilities.

5.  Prior to March 16, 2008, the veteran's hemorrhoids were 
treated with medications, but did not show large or 
thrombotic hemorrhoids which were irreducible, with excessive 
redundant tissue, with evidence of frequent recurrences.  
Examination on March 16, 2008, revealed diffusely enlarged 
hemorrhiodal veins along the left side of the sphincter, with 
some enlargement on the right side.  They were painful and 
tender to touch, but there was no bleeding or friability 
noted, nor any evidence of anemia.  Persistent bleeding 
and/or secondary anemia or fissures have not been shown.

6.  The Veteran demonstrates no functional or osseous 
residuals of fracture of the right 5th metacarpal, nor has 
any finding remotely approximating ankylosis, favorable or 
unfavorable, been shown in the record.  

7.  The Veteran's residuals, surgical scar, right iliac 
crest, are manifested by a very small, slightly painful and 
tender scar, with no other functional impairment.  

8.  The Veteran has no identifiable demonstrated or 
functional impairment from his residuals of his stress 
fracture, right leg.

9.  The Veteran's claim for service connection for a 
respiratory disorder characterized as sinusitis was filed on 
November 6, 2002.




CONCLUSIONS OF LAW

1.  Evidence received since the final 1990 determination 
wherein the Board denied service connection for right and 
left shoulder disorders, right and left knee disorders, and a 
deviated nasal septum is not new and material, and therefore 
the appellant's claim may not be reopened. 38 U.S.C.A. §§ 
5104, 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1105 (2008).

2.  Erectile dysfunction and urinary incontinence are the 
result of service-connected disabilities.  38 C.F.R. § 3.310. 

3.  The criteria for an increased evaluation for hemorrhoids, 
currently evaluated as 0 percent disabling from February 1, 
1988, and 10 percent disabling from March 16, 2008, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7336 
(2008).

4.  The criteria for an increased (compensable) evaluation 
for residuals, fracture, right 5th metacarpal, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.20, 4.27, 4.118, Diagnostic Codes 529-5227 (2008).

5.  The criteria for an increased evaluation for surgical 
scar, right iliac crest, currently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic 
Codes 7800, 7804 (2008).

6.  The criteria for an increased (compensable) evaluation 
for stress fracture, right leg are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 
4.27, 4.118, Diagnostic Codes 7800, 5262 (2008).

7.  The criteria for the assignment of an effective date 
earlier than November 6, 2002, for service connection for a 
respiratory disorder characterized as sinusitis are not met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence 
the claimant is expected to provide; and to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  The 
VCAA notice requirements apply to all elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's claims herein considered have changed 
throughout the appellate period.  With regard to all those 
that remain on appeal, since the claims were filed, extensive 
clinical records have been attached to the claims file.  An 
SOC and SSOCs were issued and the requirements to support the 
claims (for those on which final action is taken herein) were 
discussed at length in writing and orally.  In the aggregate, 
the Board finds that the RO has satisfied the duty to notify 
and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  
Social Security Administration (SSA) records are also now in 
the file.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazques-Flores, supra.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at 43-44.

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess, 
supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra.   

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Requests to Reopen Previously Denied Claims of Service 
Connection for
Right and Left Shoulder Disorder, Right and Left Knee 
Disorder,
and Deviated Nasal Septum

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision which were the 
last final adjudications which disallowed the Veteran's 
claims respectively.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

At the time of the September 1990 Board decision on the above 
cited issues, the evidence of record included service 
treatment records (STRs) which showed evidence of occasional 
shoulder or knee complaints, but no residual disability or 
osseous or other organic injury or impairment.  The Board 
noted that there was no evidence of in-service trauma to the 
nose, and that a deviated septum was noted for the first time 
after service and without any identified association with 
service.  Also of record were private clinical assessments 
and VA examinations in 1989 and 1990, none of which 
associated any chronic disabling residuals with service.  The 
Veteran did not appeal to the Court of Appeals for Veterans 
Claims, and that 1990 decision became final.

Since then the Veteran has submitted clinical evidence of 
record of complaints with regard to the knee or shoulder 
joints, indicating some signs of recent injury.  He has also 
been noted to have a deviated nasal septum.  However, at no 
time has there been a suggestion by anyone other than the 
Veteran, who is not qualified to generate such diagnoses or 
nexus opinions, that any of these are attributable to service 
or associable with service-connected disabilities.  The 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Also, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  See also Robinson v. Shinseki, 
No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology"). 

However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical causation or etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, the Veteran's recent contentions 
may be in part new, but none of them is material to reopen 
the claims as required by the regulation cited above.



III.  Claims of Service Connection for Erectile Dysfunction 
and
Urinary Incontinence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 11131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established, under 
38 C.F.R. § 3.310, for non-service-connected disability which 
is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  In any event, based upon 
the facts in this case, neither version would yield a 
different result herein.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (a treating physician's opinion that prisoner of war 
experience "could have" precipitated disability was found 
too speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If, however, 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Board assures the Veteran that we have reviewed every bit 
of evidence in his voluminous multi-folder file, including VA 
and private clinical data and the numerous and many lengthy 
and detailed communications, some essentially duplicative, 
which have been presented by the Veteran on his own behalf.

In this case, service connection is in effect for low back 
syndrome, status post laminectomy and fusion, rated as 40 
percent disabling; and bowel incontinence secondary to the 
low back disability, separately rated as 30 percent 
disabling.

There are some in-service and post-service findings of 
urinary or sexual difficulties, but it is not claimed that 
the current problems are of direct service origin, so it is 
unnecessary to further delve into those findings.

Numerous private and VA clinical records and assessments have 
long evaluated the Veteran's complaints with regard to 
urinary symptoms and erectile dysfunction.  Some of these, 
perhaps the majority, conclude that both disorders are in all 
probability due to his low back disability.  Other reports 
suggest that, while these disorders may be due to his low 
back in part, they may also have functional overtones (based 
upon his service-connected major depressive disorder, 
currently rated as 70 percent disabling).  In the former 
regard, it has been noted that if he has documented bowel 
incontinence due to his low back, it is logical that he might 
have other similar problems involving other comparable 
anatomically or neurologically associated organic systems.  

In either event, the Board finds the evidence to be in 
approximate balance as to this issue, creating a reasonable 
doubt which we will resolve in favor of the Veteran.  
Therefore, without finding error in the actions taken by the 
RO, the Board concludes that service connection is warranted 
for both erectile dysfunction and urinary incontinence, as 
being secondary to one or more service-connected disabilities  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. 

In reviewing the claim for a higher rating, the Board must 
consider which code or codes are most appropriate for 
application of the Veteran's case, and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
as 0 percent disabling.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  38 
C.F.R. § 4.114. 

Under former Rating Schedule criteria, scars were rated on 
the basis of disfigurement, etc., or on the extent of 
constitutional symptoms and physical impairment. 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7813 (effective prior to Aug. 30, 
2002).  Under the current version of DC 7813, effective 
August 30, 2002, they are to be rated as disfigurement of the 
head, face, or neck (DC 7800), or scars (DC 7801, 7802, 7803, 
7804, or 7805).

Under the former version of Diagnostic Code 7800, a 
noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring.  A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002, for rating 
the skin, DC 7800 (disfigurement of the head, face, or neck) 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under section 4.118 are: a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration. A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for: Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of the affected part.

The Veteran's right 5th finger disability has been rated 
under Diagnostic Code 5227, which contemplates ankylosis of 
the ring or little finger.  Under this code, a noncompensable 
evaluation is warranted for unfavorable or favorable 
ankylosis of the ring finger.  DC 5227 also indicates that, 
where the ring finger is ankylosed, VA may consider whether 
the disability is analogous to amputation, or whether the 
disability results in the limitation of motion of other 
digits or otherwise interferes with the overall functioning 
of the hand.   

38 C.F.R. § 4.71a, Diagnostic Code 5230 contemplates 
limitation of motion of the ring or little finger.  Under DC 
5230, a noncompensable evaluation is warranted for any 
limitation of motion of the ring finger. 

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; a 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  The words 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the VA Rating Schedule.  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, DCs 5262, 5270, 5272, and 5273 are 
not applicable. 

A.  Hemorrhoids

Although the Veteran appears to have asserted entitlement to 
an earlier grant of service connection for his hemorrhoids, 
the claims file reflects that service connection was in fact 
established from February 1, 1988, the day after his 
separation from service.  The effective date for a grant of 
service connection is the day following separation from 
active duty or the date entitlement arose, but no earlier, 
under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, so there is no 
possible basis in law for an earlier effective date.  See 
Sabonis v. Brown, supra. 

The Board therefore construes this aspect of the Veteran's 
appeal as being for an effective date earlier than March 16, 
2008, for the currently assigned 10 percent rating, and for 
an evaluation higher than 10 percent from that date forward. 

The medical records prior to March 2008 show the presence of 
hemorrhoids, with treatment by over-the-counter medications.  
VA examinations in July 2002, November 2004, and February 
2005 reflected continuous treatment, but did not show large 
or thrombotic hemorrhoids which were irreducible, with 
excessive redundant tissue, with evidence of frequent 
recurrences.  It was not until the VA examination of March 
16, 2008, that a higher level of symptomatology was shown.  
The examiner then reported the Veteran following a high fiber 
diet and using metamucil, suppositories, and tucks. He 
complained of chronic burning, pain, and bleeding, and 
suffering from chronic constipation due to pain medication 
for other disorders.  There were diffusely enlarged 
hemorrhiodal veins along the left side of the sphincter, with 
some enlargement on the right side.  They were painful and 
tender to touch, but there was no bleeding or friability 
noted, nor any evidence of anemia.

Applying the provisions of DC 7336, the above findings do not 
fully support a compensable rating, but the RO determined 
that the Veteran's condition as shown on the examination more 
nearly approximates the criteria for a 10 percent rating than 
those for 0 percent.  The Board agrees with the RO's finding.  
Moreover, before the March 2008 examination, there was no 
evidence supportive of more than a noncompensable rating.

In addition, with regard to the Veteran's claim for a higher 
rating from March 2008 forward, the evidence does not show 
that his hemorrhoids manifest persistent bleeding and/or 
secondary anemia or fissures, as would be required for the 
next higher rating of 20 percent.  38 C.F.R. § 4.114, DC 
7336.

B.  Right 5th metacarpal, surgical scar

In-service treatment records and serial X-rays show evidence 
of an oblique, initially slightly displaced ventral and 
lateral fracture of the distal fragment of the right 5th 
metacarpal with eventual early callus formation.   

On VA examination in March 2008, the Veteran said he had pain 
in the 5th metacarpal, which he said was moderate to severe 
and constant.  The symptoms were aggraded by pushing, 
pulling, grasping and writing.  He could alleviate the 
problems with Motrin, 800 mgs., once a day.  He said there 
were no flare-ups of the hand disability.  

On clinical evaluation, there were no obvious anatomical or 
functional defects.  He was able to touch the tip of his 
right thumb with the tips of the 2nd, 3rd, 4th and 5th fingers 
without difficulty.  He could also touch the tips of those 
fingers to the right median transverse fold of the right palm 
without difficulty.  Grasping objects in regard to strength 
was 5/5.  The right hand, in functioning as unit, appeared to 
be clinically normal with regard to all functions including 
grasping, twisting, probing, writing, pushing, and pulling 
and touching.  The examiner concluded that he had a normal 
right hand.

The Board notes that the clinical findings and complaints on 
this examination were entirely consistent with the remainder 
of findings for the past several years, and throughout the 
appellate period.

In evaluating the right 5th finger disability, while the 
Veteran complains that his right hand is problematic in his 
work as a police officer, and he is certainly entitled to 
render such an observation, he is not qualified to diagnose 
the basis for those symptoms or associate them with his 
service-connected disability.  In this case, absent 
identifiable clinical residuals of any kind to include 
imitation of motion, ankylosis or any other objectively 
verifiable symptoms, a compensable rating is not warranted.  
The evidence is not equivocal in this regard, and a doubt is 
not raised to be resolved in his favor. 

C.  Right iliac crest scar

Service connection has been in effect for the bone graft scar 
since February 2000, with a noncompensable evaluation 
assigned until a 10 percent rating was assigned effective 
from September 15, 2003.

A VA examination in March 2008 showed that the scar was 2" x 
1/4" and was painful and tender to touch.  It was slightly 
darker than surrounding tissue and well healed.  There was no 
adherence to underlying tissue or inflammation, edema or 
keloid formation.  He had no secondary limitation of motion 
due to the scar.  The scar was not deforming.

The Board notes that the clinical findings and complaints on 
this examination were entirely consistent with the remainder 
of findings for the past several years, and throughout the 
appellate period.

The only current residual manifested in the right iliac crest 
scar is that it is painful and tender to touch.  The is no 
demonstrated functional impact whatsoever, including 
limitation of motion, etc.  Therefore, the RO's assignment of 
a 10 percent rating under DC 7804 is not inappropriate, and 
in fact reflects a generous acknowledgement of the Veteran's 
symptoms.  In the absence of other identifiable clinical 
residuals, the evidence is not equivocal and a reasonable 
doubt is not raised to be resolved in his favor as to a 
higher rating. 

D.  Residuals, stress fracture, right leg

Service records show that he experienced a stress fracture of 
the right tibia and fibula, shown on X-rays as minimal 
periosteal reaction over a 1.5 cm long segment, and up to 1 
mm in width along the junction of the middle and distal 
thirds of the anterior right tibia.

(Recent action by the VARO has denied service connection for 
right foot thrombosis, claimed as discolored skin of the 
foot.  A private surgeon had done a right embolectomy in 
February 2007.  There is no claim or evidence to associate 
that with his right tibial fracture.)

On VA examination in March 2008, the examiner noted that the 
claims file was available for review.  The Veteran said that 
as a police officer he had trouble standing or walking for 
any period of time.  Examination of the right tibial bone 
showed no obvious deformities, angulation, false motion, 
shortening, or interarticular involvement.  There was neither 
malunion or nonunion. He had no loose motion, no edema, no 
weakness, and no redness or heat.  There was no joint 
involvement.  The examiner concluded that the right tibial 
bone was normal.

The Board notes that the clinical findings and complaints on 
this examination were entirely consistent with the remainder 
of findings for the past several years, and throughout the 
appellate period.

In assessing the right leg fracture residuals, there has been 
osseous healing and there are no current residuals for which 
compensation is warranted on any possible theory or schedular 
criteria.  The evidence is not equivocal, and a reasonable 
doubt is not raised to be resolved in his favor. 

E.  Further considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the Veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to these three particular 
disabilities.  In fact, the record indicates he is employed, 
on a full-time basis, as a police officer.  There is no 
evidence that his disabilities present an unusual or 
exceptional disability picture.  The Board finds that the 
Veteran's symptoms are consistent with the criteria in the 
Rating Schedule under which he is now rated.  See 38 C.F.R. § 
3.321(b)(1).  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Hence, remand for referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321 is not warranted.  

V.  Earlier Effective Date for Grant of Service Connection 
for Respiratory Disorder

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  As pertinent here, where a claim was not 
filed within the first year after the Veteran's separation 
from active military service, the law provides that the 
effective date of an award of service connected disability 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

In this case, the RO granted service connection for sinusitis 
in a rating decision of April 2004, and assigned a 10 percent 
disability rating.  The effective date was established from 
November 6, 2002, which was noted to be the date of receipt 
of the claim for that disorder.  At his hearing before the 
undersigned, the Veteran asserted that the grant of service 
connection and the compensable rating should be made 
effective immediately after his date of service separation, 
at the end of January 1988.  He appears to contend that he 
was unaware of the need to file a claim for the sinus 
disability at that time.  However, the law is clear on this 
point, and, in the absence of an earlier claim for sinusitis, 
there is no possible basis in law for an earlier effective 
date.  See Sabonis v. Brown, supra. 


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a right shoulder 
disorder, and the appeal as to that issue is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for a left shoulder disorder, 
and the appeal as to that issue is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for a right knee disorder, 
and the appeal as to that issue is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for a left knee disorder, and 
the appeal as to that issue is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for a deviated nasal septum, 
and the appeal as to that issue is denied.

Service connection for erectile dysfunction, as secondary to 
service-connected disability, is granted.

Service connection for urinary incontinence, as secondary to 
service-connected disability, is granted.

An increased evaluation for hemorrhoids, currently evaluated 
as 0 percent disabling from February 1, 1988, and 10 percent 
disabling from March 16, 2008, is denied.

An increased (compensable) evaluation for residuals, 
fracture, right 5th metacarpal, is denied.

An increased evaluation for surgical scar, right iliac crest, 
currently evaluated as 10 percent disabling, is denied.

An increased (compensable) evaluation for stress fracture, 
right leg, is denied.

Entitlement to an effective date earlier than November6, 
2002, for service connection for a respiratory disorder 
characterized as sinusitis is denied.


REMAND

From the outset, the Board would note that in one or more of 
the issues that follow below, there is some question as to 
what is and what is not the singular or intended pending 
appellate focus, and how that may affect other viable issues 
or questions of rating, etc.  

In general, regardless of which of the issues have been 
addressed in a timely manner by SSOCs, during the course of 
the Veteran's current appeal, his service-connected 
disabilities and associated ratings have been changed, as has 
apparently the nature of the disabilities relating to various 
body parts, including his back, lower limbs, etc.  Until this 
can be clarified, i. e., as towhat is included within the 
pending appeal in that regard, the Board considers that his 
appeal intends to involve all of the pertinent properties of 
each area of the body or extremity.  

In similar circumstances, the Court of Appeals for Veterans 
Claims has held, for example, that failure to file a 
substantive appeal within the allotted time period does not 
automatically deprive the Board of jurisdiction to review a 
case.  See generally Beryl v. Brown, 9 Vet. App. 24 (1996); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  This leniency, in 
part, is because of the existing statutory and extensive 
judicial precedent repeatedly characterizing the veterans' 
benefits system as "uniquely pro-claimant" and even 
paternalistic.  See, e.g., Nolen v. Gober, 222 F.3d 1356, 
1361 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000).  Further, while a claim is pending either 
before the RO or the Board, the relationship between VA and 
the Veteran is non-adversarial as well as pro-claimant.  See 
Forshey v. Principi, 284 F.3d 1335, 1354-55 (Fed. Cir. 2002) 
(en banc). 

On the other hand, while it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  A balance 
must be undertaken to compensate for all correctly service-
connected disabilities while not overcompensating for 
overlapping problems.

Finally, during the course of this appeal, the Court issued 
directives with regard to any increased rating matter on 
appeal to include familiarizations with all pertinent Codes.  
Subsequently, the VARO sent the Veteran a letter in response 
to this decision, but the details thereof were limited to 
fewer than all pertinent Codes which might be applicable in 
his case.  The Court also required that the RO advise him to 
obtain medical or lay evidence demonstrating a worsening of 
the disability and the effect that worsening has on his 
employment and daily life.  And when the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement.  See 
Vazquez-Flores v. Peake, supra.  This has not been fully 
addressed herein.

I.  Cervical Spine Disability

In essence, the Veteran contends that his neck pain and other 
cervical spine problems are the result of his service-
connected low back disability.  Collaterally, he has claimed 
that the neck pain may be due to shoulder difficulties, but 
since service connection continues to be denied for the 
shoulders, that argument holds no merit. 

Following his Travel Board hearing, the Veteran sent to the 
Board a report of recent MRI examination of his cervical 
spine, dated in November 2008.  The views showed multilevel 
degenerative changes starting at C-3 and most severe at C-
6/C-7, and suggestions of herniated discs at C-5 through C-7.  
To date, a nexus opinion as to the relative likelihood of a 
secondary relationship between the low back disability and 
the neck is not of record.





II.  Service Connection for Cold Injury to the Hands
and Compensable Rating for Dermatitis

In service, the Veteran had various skin irritations 
involving several areas of his body, including repeatedly in 
the groin area (some of which was thought to be fungal in 
nature), on his face (cheeks and below lips), both thighs, 
his right hand and several fingers, and on his feet.  He now 
has service connection for dermatitis, but the pertinent 
rating actions appear to have limited it to his hands, and 
denied service connection for tinea cruris, the reasons for 
each of which are unclear.  

It is noted that when last examined by VA in March 2008, the 
claims file was not available to the examiner with regard to 
his dermatological disability.  The examiner noted that he 
then had some xerosis on his elbows.  The Veteran said his 
hands would break out and crack, which caused difficulty in 
his occupation as a police officer.  He said the skin 
problems were intermittent, but worse in the winter, and he 
used over-the-counter medications for relief.

It also remains unclear whether, and to what extent, the 
Veteran is claiming that he has additional disability in both 
hands as result of a cold injury which he says he experienced 
while in Korea; this needs to be clarified.  An examination 
and nexus opinion would assist in a final determination as 
this issue.

III.  Service Connection for Left Foot Neuroma, and Earlier
Effective Dates for Other Foot Disorders

These issues also require some clarification.  The Veteran 
reported at the time of an examination in December 1987 that 
he had had surgery on his feet at age 22-26.  There are 
various references in service and post-service records to 
foot surgery involving calluses, bunions, and neuromas.

Service connection is already in effect for, among other 
things, residuals of right foot injury, 5th metatarsal, rated 
as 10 percent disabling; left foot injury, 5th metatarsal, 
rated at 10 percent; painful corns and calluses, right foot, 
rated at 10 percent; and painful corns and calluses, left 
foot (associated with postoperative low back syndrome), rated 
at 10 percent.  

The Veteran's allegations with regard to the left foot 
neuroma center around whether it was present before other 
foot surgery or disabilities, and/or whether it was 
aggravated thereby.  The medical opinion evidence is split as 
to whether the neuroma was in fact present and/or aggravated 
by other disabilities, or whether it may have been the result 
thereof.  In either case, were service connection to be 
warranted for the neuroma disorder, that could affect the 
other issues in both the ratings assigned and the effective 
dates which may be in order.  An examination, with record 
review and nexus opinion, is necessary.

IV.  Service Connection for Additional Low Back Disability,
and Increased Rating for Low Back Syndrome,
Status Post Laminectomy and Fusion

In this appeal and in collateral outpatient reports, the 
Veteran has said that he has been hindered at work as a 
policeman by his back.  (The Board does recognize that the 
Veteran is, in the aggregate, rated at a combined schedular 
100 percent disability, although he is still employed.)  
However, in this regard, the provisions of 38 C.F.R. § 3.321 
were summarily but not specifically and substantively 
addressed in the pertinent SSOCs.  The Court has recently 
held that VA must specifically adjudicate whether to refer a 
case for extraschedular consideration when the issue is 
reasonably raised in the record.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 
(2008). 

Moreover, there is a long history of low back problems and 
signs of possible herniated discs, beginning fairly soon 
after separation from service.  The Veteran has had back 
surgery, residuals of which are already service connected.  
It appears that he is contending he has additional low back 
disability, apparently including degenerative changes or a 
disk problem, which may or may not be now included in the 
service-connected grant.  This needs to be clarified, and in 
that context, reevaluation undertaken as to the status and 
degree of his current low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the Veteran has additional 
data about the otherwise claimed 
disabilities particularly with regard to 
their onset and/or relationship to other 
disabilities, he is free to submit it and 
VA should assist in obtaining same as 
feasible.

    Up-to-date VA records should be 
obtained and added to the file.

2.  The Veteran should then be scheduled 
for VA examinations by physicians with 
expertise in all pertinent areas (e.g., 
orthopedics, neurology, pulmonary or 
otolaryngology, dermatology, etc.), to 
determine the nature, extent and etiology 
of his cervical and lumbosacral spine 
disabilities; his foot disabilities 
including neuroma, corns, calluses, etc.; 
any cold injury to his hands and all 
dermatological problems wherever located; 
a respiratory disorder to include 
sinusitis as associated with 
tonsillectomy, and the interrelationships 
between the disabilities as they impact 
the same bodily locations.

The claims folder, to include a copy of this 
Remand, must be made available to any examiner 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

    As to the issues of service connection, the 
examinations are to determine: 

    (a)  What are his current diagnoses and the 
nature of his disabilities as to each of the 
claimed disorders, based upon the previous 
medical records on file and the Veteran's 
history before, during, and after his service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of his service-connected 
disabilities upon his daily living as well as 
his ability to work.  
    
    (j) With regard to his skin condition, the 
examination should be scheduled at a time when 
the dermatological problems are active, if 
possible, even if this may be at a time other 
than the remainder of the examinations cited 
above with regard to other disabilities.  
Colored photos should be taken of the involved 
areas.  

3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection and an increased 
ratings on all potential bases.  

If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


